250 F.2d 127
Helen TSOLEAS, Appellant,v.Claudia F. HEGE, Appellee.
No. 7520.
United States Court of Appeals Fourth Circuit.
Argued Nov. 20, 1957.Decided Nov. 22, 1957.

Edward S. Graves and Paul Whitehead, Lynchburg, Va.  (Edmunds, Whitehead, Baldwin & Graves, Lynchburg, Va., on brief), for appellant.
Henry M. Sackett, Jr., Lynchburg, Va.  (Williams, Robertson & Sackett, Lynchburg, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is an appeal from an order setting aside the verdict of a jury and awarding a new trial.  It is well settled that such an order is not a final judgment from which an appeal may be taken.  The motion to dismiss the appeal will accordingly be granted.  Atlantic Coast Line R. Co. v. Sonenshine, 4 Cir., 226 F.2d 220; Ford Motor Co. v. Busam Motor Sales, 6 Cir., 185 F.2d 531; Long v. Davis, 9 Cir., 169 F.2d 982; Barbarino v. Stanhope S.S. Co., 2 Cir., 150 F.2d 54; Balicki v. Central Greyhound Lines, 3 Cir., 150 F.2d 402; Youdan v. Majestic Hotel Management Corporation, 7 Cir., 125 F.2d 15; Hunt v. United States, 10 Cir., 53 F.2d 333; Fort Dodge Portland Cement Corp. v. Monk, 8 Cir., 276 F. 113.


2
Appeal dismissed.